DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 11/25/2021. Claims 1, 3, 5-9, 11, 12, 14, 15, 17, 19 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-9, 11, 12, 14, 15, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-14, 16-18 respectively of U.S. Patent No. 11,218,861 in view of US Patent 9,444,945 to Verma. 
The instant application claims are generic to the above mentioned patent claims, in other words U.S. Patent 11,218,861 claims discloses all of the subject matter except a VOIP call; US Patent 9,444,945 to Verma discloses an alert puck where a VOIP call is initiated (col 2 lines 28-32; col 4 lines 48-52); therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Verma in the 11,218,861 patented claims in order to allow the communication with paired device to facilitate and expedite voice sessions.


Present claims
U.S. Patent No. 11,218,861 claims
1. An alert device for initiating telephony from a mobile device in locked mode, the alert device comprising: 
a communication interface configured to: 
establish a first paired connection with the mobile device, the mobile device running a status data monitoring application, the first paired connection including a low-power communication link having privileged access to the status data monitoring application for recording status data from the alert device to the mobile device in locked mode, the low-power communication link configured for continuous low-energy transmission of status data from the alert device to the status data monitoring application; 
establish a second paired connection with the mobile device, the second paired connection including a telephony-enabled communication link having privileged access to initiate telephony from the mobile device in locked mode, the telephony-enabled communication link configured for initiating a Voice Over Internet Protocol (VOIP) call from the mobile device in response to recognition of a trigger represented in the status data from the alert device; and 
transmit the status data from the alert device to the mobile device, via the first paired connection, for collection by the status data monitoring application; 
a memory storage unit for storing programming instructions and the status data; and 
a processor in communication with the communication interface and memory storage unit, the processor configured to: 
recognize the trigger represented in the status data, and, responsive to recognition of the trigger, initiate, via one of the first paired connection and the second paired connection, a status check request from the mobile device to at least one third party contact device, the status check request having an expiry rule; 
identify satisfaction of the rule of the status check request, and, responsive to satisfaction of the expiry rule, connect to the mobile device from locked mode via the second paired connection; and 
initiate, via the second paired connection, telephony from the mobile device to a third-party emergency service.





















9.
15.
1. An alert device for initiating telephony from a mobile device in locked mode, the alert device comprising: 
a communication interface configured to: 
establish a first paired connection with the mobile device, the mobile device running a status data monitoring application, the first paired connection including a low-power communication link having privileged access to the status data monitoring application for recording status data from the alert device to the mobile device in locked mode, the low-power communication link configured for continuous low-energy transmission of status data from the alert device to the status data monitoring application; 
establish a second paired connection with the mobile device, the second paired connection including a telephony-enabled communication link having privileged access to initiate telephony from the mobile device in locked mode, the telephony-enabled communication link configured for initiating telephony from the mobile device in response to recognition of a trigger represented in the status data from the alert device; and 
transmit the status data from the alert device to the mobile device, via the first paired connection, for collection by the status data monitoring application; 
a memory storage unit for storing programming instructions and the status data; and 
a processor in communication with the communication interface and memory storage unit, the processor configured to: 
recognize the trigger represented in the status data, and, responsive to recognition of the trigger, initiate, via one of the first paired connection and the second paired connection, a status check request from the mobile device to at least one third party contact device, the status check request having an expiry rule; 
identify satisfaction of the expiry rule of the status check request, and, responsive to satisfaction of the expiry rule, connect to the mobile device from locked mode via the second paired connection; and 
initiate, via the second paired connection, telephony from the mobile device to a third-party emergency service, wherein the communication interface comprises a dual-mode module configured to establish the first paired connection and the second paired connection.
U.S. Patent 11,218,861 claim discloses all of the subject matter except a VOIP call. 
However, US Patent 9,444,945 to Verma discloses an alert puck where a VOIP call is initiated (col 2 lines 28-32; col 4 lines 48-52); therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Verma in the 11,218,861 patented claims in order to allow the communication with paired device to facilitate and expedite voice sessions.
11.
16.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-6, 8-9, 11-12, 14-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 9,444,945).
Regarding claim 1:
Verma discloses a system and method for an alert device for initiating telephony from a mobile device in locked mode (see abstract; figures), the alert device comprising: 
a communication interface (figures 1-3, communication through network is via interface) configured to: 
establish a first paired connection with the mobile device (fig 1 [alert puck 110 and device 112]; fig 2-5, showing connection), the mobile device running a status data monitoring application (column 4, line 43 [alert application]; fig 1), the first paired connection including a low-power communication link having privileged access to the status data monitoring application for recording status data from the alert device to the mobile device in locked mode (column 12 lines 50-62 [BLE link]), the low-power communication link configured for continuous low-energy transmission of status data from the alert device to the status data monitoring application (column 12 lines 53-62); 
establish a second paired connection with the mobile device (column 14, lines 54-66), the second paired connection including a telephony-enabled communication link having privileged access to initiate telephony from the mobile device in locked mode (column 2 lines 33-35), the telephony-enabled communication link configured for initiating a Voice Over Internet Protocol (VOIP) call from the mobile device in response to recognition of a trigger represented in the status data from the alert device (column 2 lines 33-35; column 4 line 32-column 5 line 3); and 
transmit the status data from the alert device to the mobile device, via the first paired connection, for collection by the status data monitoring application (column 14 lines 58-63; column 16 lines 30-32); 
a memory storage unit for storing programming instructions and the status data (fig 2a; column 2 lines 52-67); and 
a processor in communication with the communication interface and memory storage unit, the processor configured to (fig 2a; column 3 lines 1-17): 
recognize the trigger represented in the status data, and, responsive to recognition of the trigger, initiate, via one of the first paired connection and the second paired connection, a status check request from the mobile device to at least one third party contact device (column 2 lines 33-35; column 4 lines 32-column 5 line 3), 
the status check request having a rule(column 2 lines 26-30 [rules], column 5 line 16; column 15 lines 43-53 [no response in a period, equals rule, that result in emergency responder contact]); 
identify satisfaction of the rule of the status check request, and, responsive to satisfaction of the expiry rule, connect to the mobile device from locked mode via the second paired connection (column 8 lines 25-30 [notification timers]; column 17 line 30); and 
initiate, via the second paired connection, telephony from the mobile device to a third-party emergency service (column 6 lines 10-12; column 15 lines 43-53 [no response in a period, equals rule, that result in emergency responder contact]; and see throughout the disclosure).
Verma discloses all of the subject matter as described above, except for specifically teaching expiry rule.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the rules disclosed by Verma [col 8 line 32-56] for controlling behavior of system and the timers with period of time [col 8 line 26, col 17 line 30-34] for detecting actuation button would obviously equate to expiry rule for advantageously controlling the system based on the timers and period of time that avoid noise pick up as false alarm [col 17], and govern the function of the system to contact the emergency responder as indicated [col 6 line12] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claims 9,15:
Verma discloses all of the subject matter as described above for claim 1, and discloses a method and low-power telephony alert system (fig 2a; col 6 line 50-52), thus claims 9,15 are rejected under the teachings of the prior art with similar rationale as above. 
Regarding claims 3,12,17:
Verma discloses all of the subject matter as described above and wherein the alert device further comprises a motion sensor, wherein the status data comprises motion sensor data, and wherein the trigger comprises the status data indicating inactivity of the alert device for a pre-determined length of time (fig 2a; column 7 line 40-44; colm 14 lines 44-51; and throughout).
Regarding claim 5,14,19:
Verma discloses all of the subject matter as described above and wherein the alert device further comprises an alert button, and wherein the trigger comprises the status data indicating a pressed state of the alert button (see button in fig 2a; col 7 lines 22-25; col 16 line 18-20).
Regarding claim 6:
Verma discloses all of the subject matter as described above and wherein the alert device comprises a wearable article having an opening for providing concealed access to the alert button of the alert device (fig 4; col 11 line 40-67; and throughout).
Regarding claim 8,11:
Verma discloses all of the subject matter as described above except for specifically teaching that the expiry rule comprises lapsation of a countdown timer.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the rules disclosed by Verma [col 8 line 32-56] for controlling behavior of system and the timers with period of time [col 8 line 26, col 17 line 30-34] for detecting actuation button would obviously equate to expiry rule for advantageously controlling the system based on the timers and period of time that govern the function of the system to contact the emergency responder as indicated [col 6 line12] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 9,444,945) in view of Ros (US 2019/0103011).
Regarding claim 7:
Verma discloses all of the subject matter as described above except for specifically teaching expiry rule the wearable article comprises a fascia portion and a pendant portion releasably attachable to enclose the alert device, the fascia portion providing ornamentation to the alert device, and the pendant portion concealing the alert button and providing a loop for wearing the alert device.
However, Ros in the same field of endeavor discloses a personal security alarm where the wearable article comprises a fascia portion and a pendant portion releasably attachable to enclose the alert device, the fascia portion providing ornamentation to the alert device, and the pendant portion concealing the alert button and providing a loop for wearing the alert device (see figs 1a-d; para 43-44, and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teaching of Ros in order to provide the alert device as wearable article with front portion and pendant portion providing secure covering body and giving aesthetically pleasing appearance (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harvey (US 2013/0331058) disclose an emergency alert system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631